Citation Nr: 1103237	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and son-in-law


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In October 2009, the Veteran testified during 
a Board hearing before the undersigned Veterans Law Judge at the 
RO.  A transcript of the hearing is of record.  Subsequently, the 
Board remanded this matter for additional development in November 
2009.  The matter has since been returned to the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The results of VA audiometric tests conducted on April 13, 2005, 
show that the Veteran had level X hearing in his left ear and 
level V hearing in his right ear. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic 
Code 6100 (2010). 







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in March 
2005 and March 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. 
Cir. 2009)).

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to disability ratings and effective dates was provided 
in the March 2008 correspondence.  With regard to the additional 
notice requirements for increased rating claims, it is 
acknowledged that the VCAA letters sent to the Veteran do not 
appear to fully satisfy the specifics of the original Court 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which required the VA to notify a veteran of alternative 
diagnostic codes or potential "daily life" evidence of how the 
disability affected the Veteran's employment.  However, these 
letters did advise the Veteran of the criteria necessary to 
substantiate a higher rating for his service-connected 
disability.  In any event, the Federal Circuit Court recently 
vacated the Court's previous decision in Vasquez-Flores, 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (2009).


Further, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  In view of the above, the 
Board finds that the notice requirements pertinent to the issue 
on appeal have been met.

The duty to assist also has been fulfilled as medical records 
from VA sources have been requested or obtained and the Veteran 
has been provided a VA examination.  The Board previously 
determined that another VA examination was warranted for the 
claim concerning a higher rating for his service-connected 
hearing loss and remanded the claim for this purpose.  The 
Veteran failed to report for the VA examination on more than one 
occasion.  In a November 2010 telephone call, his daughter 
indicated that the Veteran was in a nursing home and did not want 
to appear at another VA examination, but rather desired to rate 
the Veteran's claim based on the evidence of record.  
Accordingly, the Board will adjudicate the claim based on the 
evidence of record.  38 C.F.R. § 3.655.  


Increased Ratings - Laws and Regulations 

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson the Veteran is only competent to report 
observable symptoms--not clinical findings which are applied to 
VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998).

When there is a question as to which of two ratings to apply, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).



Factual Background and Analysis

The Veteran seeks a higher rating for his service-connected 
bilateral hearing loss on the basis that the assigned 40 percent 
rating does not adequately reflect the severity thereof.  
Specifically, the Veteran contends that  his disability rating 
should be higher because he was totally deaf in his left ear and 
his doctor had told him a hearing aid for that ear was of no 
benefit.

As a result of the Board's remand in this matter, a VA 
audiological examination was scheduled in February 2010, July 
2010, and September 2010.  The Veteran failed to report for at 
least the last two scheduled examinations.  The February 2010 
request is marked cancelled without any reference to the Veteran.  
According to copies of July 2010 VA electronic mail, someone 
called VA on behalf of the Veteran that month and left a voice 
mail message to the effect that the Veteran wanted to cancel the 
audiological examination.  No reason was given and VA personnel 
were unable to confirm the cancellation.  The September 2010 
examination was cancelled when the Veteran failed to appear.  In 
November 2010, a Veteran's representative spoke with the 
Veteran's daughter and guardian.  She reported that the Veteran 
was now living in a nursing home, that the family did not wish 
him to attend further VA examinations, and that the Veteran and 
his daughter would like the appeal to be decided on its present 
record.  

Under VA laws and regulations, the Veteran has a responsibility 
to attend a VA examination to help establish entitlement to a 
claim.  38 C.F.R. §§ 3.326, 3.327.  The provisions of 38 C.F.R. 
§ 3.655(b) state that when a claimant fails to report for an 
examination in conjunction with a claim for an increased rating 
of a service-connected disability the claim shall be denied 
unless good cause is established as to why the claimant failed to 
appear.  Good cause includes, but is not limited to, the illness 
or hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a).  In the case at hand, the 
Veteran apparently failed to appear for his scheduled examination 
because of his inpatient status in a nursing home.  In fairness 
to the Veteran who now resides in a nursing home, the Board 
wishes to afford the Veteran every possible consideration and 
finds that he has provided good cause for his failure to appear 
at his scheduled audiological examination.  Thus, the Board will 
proceed to adjudicate his appeal on the merits.  

The Veteran's service-connected bilateral hearing loss currently 
is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 
6100.  Pursuant to these regulations, hearing acuity is measured 
by the results of speech discrimination tests and pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 
cycles per second (Hertz).  38 C.F.R. § 4.85(a).  Examinations 
are conducted without the use of hearing aids.  Id.  The rating 
schedule establishes eleven auditory acuity levels to evaluate 
the degree of disability for service-connected hearing loss based 
on the examination results, ranging from level I for essentially 
normal acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85(b) and 4.85(c).  Disability percentage ratings for 
hearing impairment are derived by a mechanical application of the 
rating schedule to the auditory acuity level assigned to each 
ear.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns 
of hearing impairment.  The first exceptional pattern exists when 
the pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 
C.F.R. § 4.86(a).  In this circumstance, the rating specialist 
must determine the auditory acuity level for each ear from either 
Table VI or Table VIa, whichever results in the higher level.  
Id.  The second exceptional pattern exists when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Here also, the 
auditory acuity level for each ear will be selected from either 
Table VI or Table VIa, whichever results in the higher level.  
Id.  However, in this instance that level then will be elevated 
to the next higher level.  Id.

VA medical records dated from January 2004, a year before the 
Veteran filed his claim for increase, to November 2009 reveal 
several evaluations, fittings, and reprogrammings of one or both 
of his hearing aids.  




On April 13, 2005, the Veteran underwent a VA audiological 
examination.  He complained of hearing difficulties and said that 
he was currently treated with hearing aids provided by VA.  
Audiogram findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
65
55
65
75
65
LEFT
105
95
105
110
104

Pure tone threshold levels averaged 104 decibels for the left ear 
and 65 decibels for the right ear.  The speech recognition score 
on the Maryland CNC word list was 64 percent for the left ear and 
88 percent for the right ear.  The results represent an 
exceptional pattern of hearing loss in both the left and the 
right ear.  See 38 C.F.R. § 4.86(a).  Therefore, both ears must 
be evaluated under Table VI or VIa, whichever results in the 
higher auditory acuity level. 

The examination results for the left ear correspond to level VIII 
hearing loss under Table VI and to level X under Table VIa.  For 
the right ear, the examination results correspond to level III 
under Table VI and to level V under Table VIa.  Accordingly, the 
auditory acuity level X applies to the left ear and acuity level 
V to the right ear.  The intersection point of level X for the 
left ear and level V for the right ear under Table VII shows that 
the Veteran's hearing loss warranted a 40 percent disability 
rating.

According to a December 2005 VA audiology clinic record, the 
Veteran underwent an audiological assessment that month when he 
complained that his hearing aids were not working.  It was noted 
that the Veteran denied any significant changes in case history 
information.  His acoustic reflexes could not be tested.  While a 
comprehensive audiological assessment was done and confirmed mild 
sloping to profound sensorineural hearing loss in the right ear, 
there is no report of results of hearing loss and word-
recognition testing that comply with the criteria for measuring 
hearing loss found under VA regulations at 38 C.F.R. § 4.85.

Based on this record, the Board finds that the evidence does not 
demonstrate entitlement to a rating in excess of 40 percent for 
the Veteran's bilateral hearing loss.  In light of the level X 
left ear hearing loss and level V right ear hearing loss 
demonstrated in the one VA audiological examination of record 
during the appeal period, a rating in excess of 40 percent is not 
warranted.  The Board acknowledges the Veteran's assertions that 
his hearing impairment is significant, that he is totally deaf in 
his left ear, and that he should receive a higher rating.  The 
Veteran is competent to report his symptoms.  However, the Board 
notes that acuity level X for his left ear reflects near total 
deafness in that ear and that the Veteran failed to report for 
another audiological examination that could have provided more 
favorable evidence for his appeal.  Further, VA is constrained by 
the applicable regulations, which require evaluation by strict 
mechanical application of the tables that make up the rating 
criteria for hearing impairment.  The Board has not found within 
the claims file any evidence to support a rating higher than 40 
percent for bilateral hearing loss during the period from a year 
before he filed his claim for an increase in January 2005 to the 
present.

To the extent that the Veteran has asserted that he warrants a 
higher rating for bilateral hearing loss, the Board finds that 
the preponderance of the evidence for the period on appeal does 
not support his contentions.  The Board is responsible for 
weighing all of the evidence and finds that the preponderance of 
the evidence is against a rating in excess of 40 percent for 
bilateral hearing loss.  The audiometric examination conducted 
during the appeal period clearly shows entitlement to a 40 
percent disability rating.  Simply put, there is no basis for the 
assignment of a higher schedular evaluation or for a staged 
rating under Hart v. Mansfield, 21 Vet. App. 505 (2007).  There 
is no reasonable doubt to be resolved. Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

The above determination continuing the Veteran's 40 percent 
rating for his hearing impairment is based on application of 
pertinent provisions of VA's Schedule for Rating Disabilities.  
The Board notes that there is no indication that referral is 
warranted for consideration of the assignment of a disability 
rating on an extraschedular basis during the period of this 
appeal.  See 38 C.F.R. § 3.321(b).

The Court recently clarified the analytical steps necessary to 
determine whether referral for such consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of 
whether the available applicable schedular rating criteria are 
inadequate because they do not contemplate the Veteran's level of 
disability and symptomatology first must be made by the RO or 
Board.  If the rating criteria are inadequate, the RO or Board 
must proceed to determine whether the Veteran exhibits an 
exceptional disability picture indicated by other related factors 
such as marked interference with employment or frequent periods 
of hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
disability picture could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  The 
Veteran's hearing impairment measurements were applied to a 
mechanical application table pursuant to the applicable criteria 
as authorized by associated statutes, regulations, and caselaw.  
The criteria provide for higher ratings, but as has been 
explained thoroughly herein, the currently assigned rating 
adequately described the severity of the Veteran's symptoms.  
Moreover, he failed to appear for another audiological 
examination which could have provided evidence favorable to his 
claim.  Given that the applicable schedular rating criteria are 
adequate, the Board need not consider whether the Veteran's 
hearing disability picture includes exceptional factors.  
Referral for consideration of the assignment of a disability 
evaluation on an extraschedular basis is not warranted.  See 
Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





								[Continued on Next 
Page]

ORDER

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


